Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Laut on 20 August, 2021.
The application has been amended as follows: 
In the specification paragraph 0030 is amended as follows:
[0030] FIG. 4A shows a side cross-sectional front view of the filament bypass cyclone separation system 100, and FIG. 4B shows a side view of the filament bypass cyclone separation system 100, according to some embodiments. In one or more embodiments, the slots, openings, perforations, etc. of the crossflow filter 170 reflect roughly half the nominal size of filament agglomeration body, the specific size of which is experimentally determined from the specific mechanical properties of the filament body media to be filtered. In one example embodiment, a grate surface of the crossflow filter 170 is designed to have a constant parabolic surface curvature and a constant parabolic opening curvature, meaning that the net force on any suspended particle that cannot enter a slot or opening results in the particle sliding along the surface of crossflow filter 170, through the crossflow filter bypass opening 185, and into the large debris bin 150. It would not be possible for example, for small pieces of paper or other flat sheet types of material, to become lodged over the crossflow filter 170 slots or openings that may form a grate. Either the particle will slide across and off the grate, through the crossflow filter bypass opening 185 and into the large debris bin 150, or the particle will deform and enter the air cyclone 130.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, US20170245705 and US20090265883 references are the nearest prior art but they do not teach nor fairly suggest further in combination a crossflow filter comprising a grate structure with a parabolic surface curvature.
As to independent claim 9, US20170245705 and US20090265883 references are the nearest prior art but they do not teach nor fairly suggest further in combination a crossflow filter comprising a grate structure with a parabolic opening curvature.
As to independent claim 17, US20170245705 and US20090265883 references are the nearest prior art but they do not teach nor fairly suggest further in combination a crossflow filter comprising a grate structure with a parabolic opening curvature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773